NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 10, 2016*
                                Decided March 11, 2016

                                        Before

                     DIANE P. WOOD, Chief Judge

                     RICHARD A. POSNER, Circuit Judge

                     ILANA DIAMOND ROVNER, Circuit Judge


No. 15-3172

BENEDICT NICHOLS,                              Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Eastern District of Wisconsin.

      v.                                       No. 15-C-1118

STATE OF WISCONSIN,                            C.N. Clevert, Jr.,
     Defendant-Appellee.                       Judge.


                                       ORDER

      Benedict Nichols appeals from the dismissal of his complaint against the State of
Wisconsin alleging a “Workman’s Comp. problem.” Nichols alleges that he injured a
muscle in 1999 while shoveling snow to clear the entrance to a sheet metal factory where
he worked. He was fired from that job shortly after. It is unclear from the complaint
whether he ever filed a worker’s compensation claim. Nichols asserts that his boss “lied

      * The defendant was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P.
34(a)(2)(C).
No. 15-3172                                                                               Page 2

in court” and accuses the State of Wisconsin of obstructing justice and “not arresting the
guilty party.”

       The district court dismissed the complaint at screening for failure to state a claim.
See 28 U.S.C. § 1915(e)(2)(B). The court explained that the complaint fails to allege any
basis for federal jurisdiction of a state-law worker’s compensation claim. The court
added that any claim against the State of Wisconsin was barred by the Eleventh
Amendment and expressed doubt about the timeliness of any claim based on events that
occurred more than 15 years ago.

        On appeal we dismissed Nichols’s first brief as procedurally deficient and
ordered him to file a brief that complies with Federal Rule of Appellate Procedure 28.
Nichols submitted a new brief asking us to reverse the district court’s dismissal, but the
brief still does not address any of the district court’s reasons for dismissing his complaint
or otherwise explain why the court erred. Although we construe pro se briefs
generously, an appellate brief must contain a cogent argument and reasons supporting
it, with citations to relevant authority and parts of the record. See FED. R. APP. P. 28(a)(8);
Ball v. City of Indianapolis, 760 F.3d 636, 645 (7th Cir. 2014); Anderson v. Hardman, 241 F.3d
544, 545–46 (7th Cir. 2001). Because Nichols has presented no arguments why his claim
should not be dismissed, we are left with nothing to review.

       Frivolous appeals like these waste the court’s time and may “deprive litigants
with real disputes who raise potentially meritorious arguments of an opportunity to be
heard in a timely manner.” United States v. Ins. Consultants of Knox, Inc., 187 F.3d 755, 762
(7th Cir. 1999). We recently dismissed three other frivolous appeals filed by Nichols.
See Nichols v. State of Wisconsin, No. 15-3773 (7th Cir. Feb. 12, 2016); Nichols v. State of
Wisconsin, Nos. 15-3029 & 15-3030, 2016 WL 78417 (7th Cir. Jan. 7, 2016). Accordingly, we
warn Nichols that the pursuit of any additional frivolous appeals may subject him to
monetary sanctions. See FED. R. APP. P. 38; Grove Fresh Distribs., Inc. v. John Labatt, Ltd., 299
F.3d 635, 642 (7th Cir. 2002); Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995).

                                                                                  DISMISSED.